(254) 933-5160
P.O. Box 480
                                                                                              Fax (254) 933-5176
Belton, Texas 76513
                                                                                  email: shelley.coston@co.bell.tx.us



                                             Shelley Coston
                                                Bell County Clerk

          September 3, 2015

          Court of Appeals
          3rd District of Texas
          P.O. Box 12547
          Austin, Texas 78711-2547

          Re: Court of Appeals Number: 03-15-00440-CV
              Trial Court Case Number: 74,283


           Style: Raymond Cox, Jr.; Tames Cox; and/or all occupants of2208 Bellmont, Texas
           76504

          Dear Sir;

          I hereby request an extension of Time to File Clerk's Records, since our Office just
          received a fax request (see attachment) for a Clerk's Records.

           If you have any other questions, please feel free to contact me.


                                         Sincerely yours;

                                                 SHELLEY COSTON
                                                 County Clerk
                                                 Bell County, Texas

                                                 By:    (/ilmm
                                                       beutyclerk



           CC: Ms. Olga S. Panchenko                                    Mr. Michael Brinkley
               Attorney at Law                                          Attorney at Law
               550 Westcott, Suite 560                                  P.O. Box 820711
               Houston, Texas 77707                                     Fort Worth, Texas 76182
                                                         2015-09-0314:35:13 (GMT)                    18883886031 From: Michael Brinkley
To:   Page 1 of 1




                                                        BRINKLEY LAW PLLC
                                                      MICHAEL BRlNKLEY, ATIOfu'JEY
                                                                                                                817.284.3535
                                                                                                        toll-free 888.51 L5B54
               I'. 0. Bo.x 87.0711
                                                           michad@brinkleypllc.com                   toll-free fax 888.511.0946
               Fort Wonh, Texas 76182-0711



                **CORRECTED**
                                                            September 3, 2015


                The Honorable Shelley Coston
                County Clerk                                                                        fax to 254.933.5176

                           Rc:     Case Number 03-15-00440-CV in Third Court of Appeals
                                   Trial Court Case Number 74,283
                                   GMA C Mortgage LLC v. Cox

                Dear Ms. Coston:

                Please prepare and forward to the Court of Appeals in Austin a transcript of proceedings which includes

                           (a) exhibits (if any),
                           (b) all pleadings, motions, orders or requests or notices filed by any party,
                           (c) judgments,
                           (d) the docket sheet, and
                           (e) all correspondence of any party to the Court.

                    If you will advise me of your fee for the transcript, I will send you a check the same day. If you arc
                    able to accept credit cards by phone or otherwise, I would consider doing that to expedite forwarding
                    of the transcript.

                    My direct toll-free number is 1.877.994.1177.

                    Thank you for helping us provided the Court of Appeals with the record.


                    Sincerely~




                    Michael Brinkley
                    Attorney for Defendant(s)



                                                                                                                      A.\
                                                                                                                      q,
To:   Page 1 of 1                                      2015-09-03 14:21 :31 (GMT)                   18883886031 From: Michael Brinkley




                                                      BRINKLEY LAW PLLC
                                                     MICHAEL BRINKLEY, ATTOR.'I\IEY
                                                                                                                817.284.3535
               J>_ 0. Box 82l)7l1                                                                       toll-fr.,.e 888.51 L5854
               Fort Worth, Texas 76182-0711               michad@brinkleypllc.c:om                 toll-free fux 888.511.0946




                                                          September 3, 2015


               The Honorable Shelley Coston
               County Clerk                                                                       fax to 254.933.5176

                         Re:        Case Number 03-15-00440-CV in Third Court of Appeals
                                    Trial Court Case Number 74,283
                                    GMAC Mortgage LLC v. Cox

               Dear Ms. Coston:

               Please prepare and forward to the Court ofAppeals in Corpus Christi (where this case was transferred
               from Austin) a transcript of proceedings which includes

                         (a) exhibits (if any),
                         (b) all pleadings, motions, orders or requests or notices filed by any party,
                         (c) judgments,
                         (d) the docket sheet, and
                         (e) all correspondence of any party to the Court.

               If you will advise me of your fee for the transcript, I will send you a check the same day. If you are
               able to accept credit cards by phone or otherwise, I would consider doing that to expedite forwarding
               ofthe transcript.

               My direct toll-free number is 1.877.994.1177.

               l'hank you for helping us provided the Court of Appeals with the record.


               Sincerely,
                                                                                                                       .,


               Michael Brinkley
               Attorney for Defendant(s)